Citation Nr: 0126995	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  99-01 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection of bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from June 27, 1966 to June 27, 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1998, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied service connection for hearing loss.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.  

The veteran contends that his hearing loss was incurred in, 
or aggravated by, active service between 1966 and 1969, or 
during his service in the Army Reserve.  While his active 
duty service medical records from 1966 to 1969 show no 
evidence of hearing loss, two audiological examinations while 
in the Army Reserve reflect hearing loss.  In addition, the 
evidence includes an audiogram dated in March 1970.  At an 
August 2001 Board hearing, the veteran testified that while 
on a field exercise in March 1982 tanks fired over his jeep 
causing ringing in his ears and difficulty understanding what 
was being said for three days.  A VA examination was not 
provided to the veteran in the course of developing this 
claim.  Given the state of the evidence, a VA examination 
focusing on diagnosing any hearing disorders and the etiology 
of the disorder.  

The veteran has verified active service from June 27, 1966 to 
June 27, 1969.  In addition, the veteran reports that he 
served in the Army Reserves from 1970 until his retirement in 
1996.  Service medical records consisting of copies of 
examination records dating in 1982 and in 1987 suggest that 
the veteran was, at those times, in the Army Reserve Command.  
"Active military service" is defined by statute at 
38 U.S.C.A. § 101 (24) (West 1991 & Supp. 2001) to include 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty.  As the 
veteran's periods of ACDUTRA have not been verified, the 
veteran's claim must be remanded to verify his periods of 
ACDUTRA. 

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The change in the law brought about by the VCAA, warrants a 
remand in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  




In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should verify the periods of 
active duty training during his tenure in 
the Army Reserves, paying particular 
attention to the timeframe (March 1982) 
when according to the veteran's hearing 
testimony, he suffered acoustic trauma.  
The RO should ensure that proper 
documentation of such service is included 
in the claims folder.

2.  The RO should make an additional 
attempt to obtain the veteran's Army 
Reserve service medical records.

3.  The RO should ensure that all 
relevant medical records are associated 
with the claims file.

4.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs preceding 
these enumerated instructions.  

5.  The veteran should then be scheduled 
for a special VA audiological examination 
to ascertain the nature and etiology of 
any bilateral hearing loss.  The RO 
should make the claims folder available 
to the examiner for review in conjunction 
with the examination.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  The 
examiner should answer the following 
questions:



a.  What is the veteran's hearing 
bilaterally in decibels at the 
frequencies 500, 1000, 2000, 3000, 
and 4000 hertz?  (The examiner 
should match the veteran's hearing 
threshold with each of the five 
listed frequencies.) 

b.  What are the veteran's speech 
recognition scores bilaterally?

c.  Provide a diagnosis for each 
hearing disorder revealed by 
examining the veteran and an opinion 
as to whether each diagnosed 
disorder constitutes sensorineural 
hearing loss. 

d.  For each of the diagnoses 
rendered in subparagraph c. above, 
provide an opinion as to the time of 
onset of the disorder.

e.  Assuming as true, that in March 
1982, the veteran was 100 yards away 
when 5 or 6 tanks fired at one time 
over the jeep he was in, causing 
ringing in his ears lasting three 
days, and considering the entire 
record, provide an opinion as to 
whether it is at least as likely as 
not that any currently demonstrated 
hearing loss is the result of the 
incident.

f.  Review the March 1970 audiogram 
and, if possible, interpret that 
audiogram, stating the decibel 
levels indicated therein, and 
whether it indicates sensorineural 
hearing loss such as would amount to 
an organic disease of the nervous 
system.  

6.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

7.  After completion of the above-
requested development, the RO should 
review the veteran's claim folder and 
ensure that all the foregoing development 
has been completed, and, if not, take 
appropriate corrective action.

8.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to service connection for 
bilateral hearing loss.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, the RO 
should issue a supplemental statement of 
the case, a copy of which should be 
provided the veteran, and his 
representative.  After they have been 
given an opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G.H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



